Citation Nr: 0401920	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  99-09 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of a left knee meniscectomy with traumatic 
arthritis currently evaluated as 10 percent disabling.  

2.  Entitlement to the assignment of a higher disability 
evaluation for the postoperative residuals of a left knee 
meniscectomy with instability, currently rated 10 percent 
disabling, and on appeal from the initial grant of service 
connection.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1972 to October 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The left knee disability is manifested by some laxity and 
some medial joint line tenderness, with flexion to 80 degrees 
and full extension, and without more than slight instability.  

2.  Post-meniscectomy arthritis and associated pain on use 
are comparable to limitation of flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).

2.  The criteria for a rating of 20 percent for the 
postoperative residuals of a left knee meniscectomy with 
traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5259, 5260, and 5261 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the RO should have granted a 
higher disability rating for his disability of the left knee, 
as his disability is more severely disabling than currently 
evaluated.  Specifically, he claims that he has restricted 
left knee motion and pain.  He claims that he has been under 
constant medical care and has been taking medication 
continuously for his disability.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
May 2002 and April 2003 supplemental statements of the case 
(SSOC) and a January 2003 letter from the RO to the veteran 
informed him of the evidence necessary to substantiate his 
claims.  The January 2003 letter also informed him of the 
evidence the VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Factual Background

A scar on the left knee was noted on the January 1972 
enlistment examination report.  The veteran began complaints 
of left knee pain in May 1974.  He reported that pain began 
during physical training.  His complaints continued.  A left 
knee arthrotomy and medial meniscectomy was performed in July 
1975.  

Based on in-service treatment, a May 1976 rating action 
granted service connection for the residuals of arthrotomy 
for torn left medial meniscus and assigned a noncompensable 
evaluation under Diagnostic Code 5257.   

A VA examination was conducted in May 1976.  He had full 
range of motion and there was no radiographic evidence of an 
abnormality.  There was a 4-inch mid-knee, slightly tender 
scar.  

A June 1976 rating increased the disability evaluation to 10 
percent under Diagnostic Code 5259.

The veteran filed his current claim in July 1998.  A VA 
examination was conducted in October 1998.  The veteran 
reported his medical history.  He indicated that he was 
currently a letter carrier.  His symptoms included pain on 
activity, swelling, crepitus, and collapsing of the left 
knee.  He was reportedly 5'11'' and 360 pounds.  On 
examination, the veteran was grossly overweight.  He had full 
extension to 90 degrees of flexion.  There was a 12-
centimeter (cm.) scar on the anteromedial surface of the left 
knee.  It was 1.5-cm. wide at places.  The medial collateral 
and the cruciate ligaments were intact.  There was no 
swelling and the patellar tendon appeared to be normal.  The 
patella was normal.  There was excess valgus measuring 
11 degrees.  The examiner reported that this is several 
degrees more than normal.  An X-ray revealed moderate severe 
degenerative arthropathy particularly at the medial joint 
compartment.  The diagnosis was degenerative arthritis 
compounded by the patient's severe obesity.

VA outpatient records dated between May 1998 and October 1999 
relate that the veteran continued left knee complaints and 
received physical therapy.  A May 1998 X-ray of the left knee 
revealed loss of medial articular space with hypertrophy of 
the tibial articular margins.  There was sclerosis of the 
medial tibial plateau.  There was slight dislocation of the 
femoral-tibial articulation with a more medial position of 
the condyle.  The patella showed mild hypertrophy of its 
margins.  A July 1998 X-ray showed similar results.  

In January 1999, a VA examiner noted "unstable left knee 
without medial and lateral instability until fully extended 
when he became stable."  His weight was 380 pounds.  The 
examiner commented that his knee was unsuitable for bracing 
or total knee replacement due to the veteran's weight.  In 
July 1999, it was reported that the veteran lost 110 pounds.  
He was given Celebrex for knee complaints.  In September 
1999, a Primary Health Promotion Note indicated that there 
was mild edema with laxity of the left knee.  The diagnosis 
was chronic knee pain.  

A personal hearing was held in October 1999.  The veteran 
reported his medical history and symptoms.  His symptoms 
included instability, loss of balance, weakness, altered 
gait, grinding, locking, and limited activities.  He 
contended that the examination was inadequate.  He noted his 
employment condition.  

A VA fee-basis examination was conducted in November 1999.  
There was no swelling found.  There was a non-tender, well-
healed incisional scar.  There was some enlargement on the 
medial knee due to arthritic changes.  The medial, lateral, 
and cruciate ligaments, as well as the anterior and posterior 
ligaments, were intact.  The range of motion of the left knee 
was 0-90 degrees.  The McMurray's sign was positive in that 
there was clicking, grinding and pain.  The examiner was 
unable to detect gross atrophy due to redundant skin that 
resulted from recent weight loss.  The examiner noted that 
the veteran had definite signs and symptoms of advanced 
arthritic changes.

A December 1999 rating action expanded service connection to 
include left knee instability under Diagnostic Code 5257 and 
assigned a separate 10 percent rating.  A 10 percent 
evaluation was assigned under Diagnostic Codes 5010-5259. 

VA outpatient records relate that in January 2000 the veteran 
was fitted with a knee brace.  

A VA examination was performed in March 2000.  There was a 
mild limp as he transferred weight from the right to left 
leg.  He was wearing a knee brace.  He was able to complete 
single-leg toe raises and moderate squatting without 
difficulty.  The range of motion was 0 to 75x of flexion.  
The examiner indicated that restriction of flexion was 
severe.  There was no crepitation or effusion.  There was 
mild tenderness.  The collateral ligaments were strong and 
the cruciate ligaments were good.  The Lachman's and drawer 
signs were negative.  There were obvious osteophytes about 
the medial aspect of the joints.  The examiner noted a non-
tender 9-cm. x .5-cm., S-shaped median peripatellar scar.  He 
also noted an 8-cm. scar along the medial aspect that ran in 
a transverse direction from posterior to the anterior at the 
medial joint.  The examiner suspected that this evidenced a 
preservice surgery.  The quadriceps strength was normal.  
There were osteophytes with prominence about the medial 
aspect and femoral condyle.  Due to tenderness and pain, the 
McMurray's test was not performed.  The neurological, muscle 
strength and sensory examinations were normal.  An X-ray 
revealed degenerative changes in both knees.     

A March 2000 surgery report discloses that left knee 
arthroscopy with lateral meniscal debridement was performed.  
VA outpatient records dated between June 2000 and April 2001 
show that the veteran's left knee complaints continued.  

An October 2001 fee-basis examination report shows that the 
veteran reported back spasm and knee pain.  The examiner 
reported that the left knee examination was essentially the 
same as the 1999 fee-basis examination.  The range of motion 
was 0 to 80 degrees.  The examiner commented that the veteran 
had a considerable amount of degenerative changes of the left 
knee requiring total left knee replacement.  The examiner 
indicated that the veteran's symptoms would increase without 
surgery.  

In a March 2002 statement the veteran's spouse reported that 
the veteran's symptoms had increased in severity.  

VA outpatient records dated between April 2001 and December 
2002 relate that the veteran continued his medical regime of 
Vicodin for knee pain management. 

A VA fee-based examination was conducted in February 2003.  
The veteran reported his medical history.  He indicated that 
he had increased knee pain after working as a mail carrier.  
He was unable to kneel or squat.  He had difficulty climbing 
stairs.  He took Vicodin and anti-inflammatory medication.  

On examination, the veteran's physical measurements were 70 
inches in height and 225 pounds in weight.  He walked with a 
definite limp on the left.  He could stand on his toes and 
heels without difficulty.  The range of motion of the left 
knee was 0 to 80 degrees.  X-ray revealed marked degenerative 
changes involving the medial compartment of the knee with 
narrowing and spurring.  There were early degenerative 
changes involving the lateral compartment of the left knee.  
The diagnosis was posttraumatic arthritis left knee, 
symptomatic.  

Criteria and Analysis

In evaluating the claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran appealed the initial assignment of the evaluation 
for the service-connected left knee instability under 
Diagnostic Code 5257.  The Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Currently, the disability is rated under Diagnostic Codes 
5010, 5257 and 5259. 

Knee impairment with recurrent subluxation and lateral 
instability is rated 20 percent when moderate and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

Also when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Reconciling the various reports, the veteran's primary 
complaints are pain exacerbated by prolonged standing or 
walking and difficulty in squatting and kneeling, such that 
he cannot exercise or play sports because of his knee.  

As noted the RO rated this disability under Diagnostic Code 
5257, which refers to instability.  Under this diagnostic 
code, moderate recurrent subluxation or lateral instability 
is indicative of a 20 percent disability evaluation.  
However, the veteran does not have moderate instability of 
his left knee.  The March 2000 arthroscopy report shows that 
the anterior cruciate ligament (ACL) was stable and the 
cruciate ligaments were intact.  There is one recent episode 
of "twisting"-possibly subluxation-in July 2001.  Under 
the circumstances, a higher rating for instability is not 
warranted.  Therefore, a 20 percent rating is not warranted 
under Diagnostic Code 5257.

Under Diagnostic Code 5259, which refers to removal of 
semilunar cartilage of the knee.  The regulation provides a 
10 percent rating for symptomatic removal of the semilunar 
cartilage.  The examination reports include findings, which 
may be manifestations of symptomatic removal of the semilunar 
cartilage.  However, as the veteran is currently rated 10 
percent this Diagnostic Code does not provide for a higher 
rating.

For limitation of motion of the leg, the restriction of 
flexion and extension reported at the February 2003 fee-based 
examination support only a noncompensable rating under 
Diagnostic Code 5260 and Diagnostic Code 5261.  The most 
recent VA fee-based examination report shows that he had full 
extension and flexion was 80 degrees. 

The Board has considered DeLuca v. Brown in reaching its 
conclusion in this case.  The functional loss due to pain 
warrants more than the 10 percent currently assigned.  The 
veteran has repeatedly complained of pain and, at the VA 
examination, he reported that he has weakness, instability, 
locking, and swelling.  The veteran is competent to credibly 
describe the pain in his knee.  He is regularly prescribed 
significant pain medication.  The outpatient treatment 
records show that his symptoms abate somewhat on his days 
off, and increase on his days at work.  In the judgment of 
the undersigned, the functional impairment attributable to 
pain on use more nearly approximates limitation of flexion to 
30 degrees.  Thus, under DeLuca, a 20 percent rating is 
warranted for the post-meniscectomy arthritis and associated 
symptoms.  38 C.F.R. § 4.7 and Part 4, Diagnostic Code 5010-
5260.  

As the veteran underwent surgery during service the Board has 
also considered whether the surgical scars warrant separate 
compensable evaluations.  The Schedule provides a compensable 
rating for superficial scars when there is evidence of 
tenderness and pain on objective demonstration (10 percent) 
or limitation of function of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  The record as a 
whole does not show that the post surgical scars are 
productive of any significant functional impairment, nor 
otherwise disabling.  As the scars have not been shown to 
result in functional limitation of the left knee and are 
currently described as non-tender, a separate rating is not 
warranted.  See Esteban, supra.  Consequently, the 
preponderance of evidence is against the claim for a higher 
rating.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a disability evaluation greater than 10 
percent for the postoperative residuals of a left knee 
meniscectomy with instability is denied.

A rating of 20 percent for the postoperative residuals of a 
left knee meniscectomy with traumatic arthritis is granted, 
subject to regulations applicable to the payment of monetary 
benefits.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



